NO. 07-03-0119-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                      APRIL 2, 2003

                          ______________________________


                          IN RE BENJAMIN A. HASSLER, JR.,
                        _________________________________


Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Relator Benjamin A. Hassler, Jr. seeks a writ of mandamus directing respondents

the Honorable John T. Forbis, senior judge, and Stuart Messer, district attorney of Carson

County, to consider and rule on an application for temporary restraining order relator filed

with the district clerk of Carson County on February 11, 2003. We must deny relator’s

petition.


       From the documents relator has appended to his petition filed with this court and

other documents relator has submitted with his petition, it appears that relator filed a

petition for bill of review assigned cause number 9251 in the district court for the 100th

judicial district, Carson County, on December 10, 2002. In that petition, relator states that

he was convicted of murder on August 24, 1970, in cause number 1645 in the 100th district
court, Carson County, and that the judgment on that conviction contained an error by which

relator was deprived of credit for the 262 days he was confined in jail before his conviction

and sentencing. Relator states that he received the maximum sentence of 99 years

confinement, and argues that the erroneous failure to give him credit for the 262 days jail

time resulted in an illegal sentence of over 100 years. Further, relator states that with the

proper credit for the 262 days jail time, and with other credits relator has accumulated

during his prison confinement, he should have been discharged from the Institutional

Division of the Texas Department of Criminal Justice no later than February 28, 2003.

Relator’s application for a temporary restraining order raises the same issues.


       In his petition for writ of mandamus, relator states that the respondents have refused

to consider his application for a temporary restraining order, and asserts that he has now

served a longer sentence of confinement than is required by law.


       “Mandamus issues only to correct a clear abuse of discretion or the violation of a

duty imposed by law when there is no other adequate remedy by law.” Johnson v. Fourth

Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985), quoted in Walker v. Packer, 827

S.W.2d 833, 839 (Tex. 1992). One seeking issuance of a writ of mandamus must provide

a sufficient record to establish his right to such relief. Walker, 827 S.W.2d at 837. The writ

sought by relator here, directing the consideration of pleadings he has filed with a trial

court, would issue only on a clear showing that the respondents have a legal duty to

perform a nondiscretionary or ministerial act; that they have been requested to perform the

act; and that they have refused to do so. Barnes v. State, 832 S.W.2d 424, 426



                                              2
(Tex.App.--Houston [1st Dist.] 1992) (orig. proceeding) (citing Stoner v. Massey, 586

S.W.2d 843, 846 (Tex. 1979)). The record before us does not show that any of those three

prerequisites are satisfied. This court has held that the acts of giving consideration to and

ruling on motions properly filed and pending before a trial court are ministerial acts the

performance of which, in a proper case, may be enforced by mandamus. See In re

Christensen, 39 S.W.3d 250 (Tex.App.--Amarillo 2000) (orig. proceeding). But the record

before us does not reflect that the persons relator has named as respondents at this time

have any legal duties with respect either to the bill of review proceeding or the temporary

restraining order application. We take notice that Judge Forbis is a retired district judge and

that Mr. Messer is the 100th district attorney. Even if we assume, which we do not, that

either of the named respondents has a present legal duty with respect to relator’s filings,

the record provided us does not show either that the matters have been brought to their

attention or that they have refused to take action on them.


       Relator’s request for mandamus relief must be denied for another reason as well.

What the record before us does show is relator’s use of the civil action of a bill of review

in his effort to correct what he contends is a time-served error in his now long-final murder

conviction. A bill of review is not the proper vehicle for that effort. Cf. Jackson v. Johnson,

69 S.W.3d 372 (Tex.App.--Texarkana 2002, pet. denied). The Court of Criminal Appeals

has held that the duration of an inmate’s confinement and applicable time credits are

proper subjects for an application for a writ of habeas corpus under Texas Code of




                                              3
Criminal Procedure article 11.07 (Vernon 2002).1 Ex parte Ruthart, 980 S.W.2d 469, 470

(Tex.Crim.App. 1998). Indeed, article 11.07 provides that, after conviction, its procedures

are exclusive and that “any other proceeding shall be void and of no force and effect in

discharging the prisoner.” See also, In re Stone, 26 S.W.3d 568, 569 (Tex.App.--Waco

2000) (orig. proceeding) (court of appeals lacked jurisdiction to act on application for writ

of mandamus directed to trial court; under article 11.07, only Court of Criminal Appeals has

jurisdiction to grant such post conviction relief). Texas Government Code Section 501.0081

requires that an inmate first make use of the dispute resolution system created under that

section with respect to claims of time-served credit errors made after January 1, 2000, but

that section makes clear that article 11.07 provides the proper ultimate remedy for such

claims.


       The Texas Supreme Court has stated that mandamus is not issued as a matter of

right, but at the discretion of the court, and that although mandamus is not an equitable

remedy, its issuance is largely controlled by equitable principles. Rivercenter Assoc. v.

Rivera, 858 S.W.2d 366 (Tex. 1993). A court of equity will not require the doing of a

useless thing; nor will it lend its powers to accomplish a useless purpose. Davis v.



       1
          This is not relator’s first proceeding in this court. In 2001, relator filed an original
proceeding seeking a writ of mandamus to compel the presiding judge of the 100th district
court to rule on his nunc pro tunc motion to have his judgment of conviction reflect credit
for the 262 days as time served. In this court’s opinion, not designated for publication,
denying relator’s requested relief, we suggested the possibility of an application for a writ
of habeas corpus under article 11.07. Although relator makes reference in his petition for
a bill of review to a 1994 writ of habeas corpus, we cannot tell from the documents relator
now presents to us whether, since 2001, he has presented his claims in a proceeding
under article 11.07, or in one brought under section 501.0081 of the Government Code.
In re Hassler, No. 01-0273-CV (Tex.App.–Amarillo July 24, 2001, pet. denied).

                                                4
Carothers, 335 S.W.2d 631 (Tex.Civ.App.--Waco 1960, writ dism’d). We would be doing

relator no favor to exercise our discretion to encourage him in the vain pursuit of a

proceeding that is void and of no force or effect. We decline to do so.


      For these reasons, relator’s petition for a writ of mandamus is denied.




                                                       James T. Campbell
                                                           Justice




                                            5